t c summary opinion united_states tax_court christine l gibbons petitioner v commissioner of internal revenue respondent docket no 5464-05s filed date christine l gibbons pro_se bryan e sladek for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax the sole issue for decision is whether 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue petitioner is liable for the 10-percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner’s legal residence at the time the petition was filed was casco township michigan petitioner was employed as a schoolteacher by the fraser public school system the school system the school system maintained a pension_plan for its employees including petitioner which qualified as stipulated by the parties as a sec_403 plan during the year petitioner as an employee and a participant in the pension_plan withdrew dollar_figure from the plan the proceeds of which were to fund her daughter’s higher education expenses on her federal_income_tax return for petitioner reported the entire amount of the pension_plan withdrawal as income however petitioner failed to report a liability for the 10-percent sec_72 additional tax for an early withdrawal from a qualified_pension plan in the administrative review or audit of petitioner’s tax_return the irs agreed that dollar_figure of the dollar_figure withdrawn from the pension_plan was appropriately expended for the qualified_higher_education_expenses of petitioner’s daughter under sec_72 and therefore the sec_72 addition_to_tax was not applicable to that portion of the distribution the remainder of the pension_plan distribution or dollar_figure was determined to be subject_to the sec_72 additional tax for the reason that petitioner did not substantiate that this portion of the distribution was used for higher education expenses at trial respondent’s position was that no portion of the dollar_figure early distribution qualified for higher education expenses for the reason that the pension_plan of the school system was not in the category of qualified_plans as to which the provisions of sec_72 are applicable the parties stipulated as noted above that the school system plan was qualified under sec_403 sec_72 imposes an additional tax on distributions from a qualified_retirement_plan equal to 10-percent of the portion of such amount that is includable in gross_income unless the distribution comes within one of several statutory exceptions for purposes of the 10-percent additional tax a 2even though respondent’s position at trial was that no portion of the dollar_figure early withdrawal was subject_to exclusion from the sec_72 additional tax counsel for respondent stated that respondent would not move to increase the deficiency to apply the sec_72 additional tax to the dollar_figure which was allowed as a higher education expense prior to issuance of the notice_of_deficiency qualified_retirement_plan includes both a sec_401 plan and an individual_retirement_account or individual_retirement_annuity see sec_72 sec_401 k c and the 10-percent additional tax imposed on early distributions from qualified_retirement_plans does not apply to distributions from an individual_retirement_plan used for higher education expenses of the taxpayer for the taxable_year sec_72 the term individual_retirement_plan is defined as an individual_retirement_account or individual_retirement_annuity commonly referred to as iras sec_7701 retirement plans qualified under sec_403 as in this case are not included in the definition of individual_retirement_plan under sec_7701 congress intended the exception of sec_72 to apply only to distributions from individual retirement plans ie iras and not to all qualified_retirement_plans see sec_4974 and and a taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_809 this is evident in the report of the committee on the budget which states penalty free ira withdrawals for education expenses--the bill provides that individuals may make penalty-free withdrawals from their iras to pay for the undergraduate and graduate higher education expenses of themselves their spouses their children and grandchildren or the children or grandchildren of their spouses emphasis added h rept pincite 1997_4_cb_319 the report of the committee on the budget specifically provides that only withdrawals from iras that are used for higher education expenses will qualify as withdrawals excepted from the 10-percent additional tax id no other types of qualified_plans are provided this exemption from the sec_72 additional tax as noted earlier the parties stipulated that the school system plan in which petitioner participated was a sec_403 plan the plan therefore was not an individual_retirement_plan petitioner therefore was not the beneficiary of an individual_retirement_plan under sec_7701 which defines an individual_retirement_plan as an individual_retirement_account under sec_408 or an individual_retirement_annuity under sec_408 the school system plan in which petitioner participated was not a sec_408 or b plan but a sec_403 plan a sec_403 plan such as the school system plan is altogether different from a sec_408 or b plan in short petitioner’s claim that the withdrawal at issue was excluded from the 10-percent additional tax is incorrect the sec_72 exclusion from the additional tax does not apply to sec_403 withdrawals in uscinski v commissioner tcmemo_2005_124 this court stated that the 10-percent additional tax on early distributions from qualified_plans used for higher education purposes applies only as to early distributions from an individual_retirement_account or an individual_retirement_annuity collectively referred to as iras as described in sec_408 or b the school system plan in which petitioner participated was not an ira therefore the early_withdrawals from that plan even if used for higher education expenses are not excluded from the sec_72 additional tax reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 3because the court holds that the withdrawal by petitioner as a matter of law was not subject_to the exemption from the sec_72 additional tax the court need not decide whether the evidence presented at trial established that the funds withdrawn from the pension_plan were in fact used for higher educational expenses
